Citation Nr: 9904737	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right eye.



REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from October 1944 to 
November 1946 and October 1950 to September 1951.  

In an April 1974 rating decision, the RO initially denied the 
veteran's claim of service connection for a right eye 
condition.  The veteran did not appeal from this decision.  

The RO reopened this claim based on the submission of new and 
material evidence by the veteran in July 1993.  

The Board of Veterans' Appeals (Board) initially received 
this matter on appeal from a September 1993 decision by the 
RO which reviewed the case on a de novo basis.  

In July 1996, the Board remanded the case to the RO for 
further development.  

During the course of this appeal, the veteran has raised 
additional matters, including that of waiver of recovery of 
an overpayment.  As these matters have not been developed for 
appellate review, they are referred to the RO for further 
development.  






REMAND

In July 1998, the veteran reported that he wanted a hearing 
before a Member of the Board if one was necessary.  Upon 
clarification with the veteran, in February 1999, the veteran 
indicated that he wanted a hearing before a Member of the 
Board at the RO.  

Thus, further appellate action cannot take place until he is 
afforded an opportunity to appear for such a hearing.  
38 U.S.C.A. § 7107(b) (West 1991 & Supp. 1998).  

Accordingly, this case must be REMANDED to the RO for the 
following action:

The RO should take appropriate steps to 
contact the veteran in order to undertake 
to schedule him for a personal hearing 
before a Member of the Board a the local 
office.  Based on his response, the RO 
should take all indicated action.  

Thereafter, following completion of all indicated development 
and any additional development deemed necessary by the RO, 
the case should be returned to the Board for the purpose of 
appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required by the veteran until he is 
notified by the RO.  

The purpose of this REMAND is to afford the veteran due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 4 -


